973 So. 2d 1285 (2008)
Shavonna KING, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-644.
District Court of Appeal of Florida, Fourth District.
February 20, 2008.
Carey Haughwout, Public Defender, and James W. McIntire, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See A.G. v. State, 718 So. 2d 854 (Fla. 4th DCA 1998).
WARNER, FARMER and GROSS, JJ., concur.